
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 93
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2006
			Mr. Harkin submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress with
		  respect to accomplishing the mission in Iraq.
	
	
		Whereas the members of the United States Armed Forces have
			 served honorably and courageously in Iraq;
		Whereas Congress and the people of the United States owe a
			 debt of gratitude to those members of the Armed Forces who have died fighting
			 for their country; and
		Whereas Iraq will have established a free and democratic
			 government once it completes its constitution-making process: Now, therefore,
			 be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 should not maintain a permanent military presence or military bases in
			 Iraq;
			(2)the United States
			 should not attempt to control the flow of Iraqi oil; and
			(3)United States
			 Armed Forces should be redeployed from Iraq as soon as practicable after the
			 completion of Iraq’s constitution-making process or December 31, 2006,
			 whichever occurs first.
			
